KRONOS WORLDWIDE, INC. ANNOUNCES A PRICE INCREASE FOR ALLTITANIUM DIOXIDE PRODUCTS IN NORTH AMERICA CRANBURY, NEW JERSEY – January 11, 2008 – Kronos Worldwide, Inc. (NYSE:KRO) today announced a price increase for all of its titanium dioxide grades sold in North America. Effective January 15, 2008 or as contracts permit, prices in North America for all Kronos titanium dioxide products will increase by US$0.06 per pound. This is a new price increase announcement and is in addition to the previously announcedOctober 15, 2007 price increase of US$0.06 per pound. Kronos Worldwide, Inc. is a major international producer of titanium dioxide pigments. * *
